Title: To Benjamin Franklin from Isaac Garrigues, [1762?]
From: Garrigues, Isaac
To: Franklin, Benjamin


Worthy Sir
New England Coffee House Thereadneedle StreetFriday Afternoon one O Clock [1762?]
You will please to Excuse my thus addressing as I am personally an intire Stranger to you and I can find nobody at present that knows me or my Family.
You have been pleased once to do a great favour for my Mother with Respect to her finding her Father the late Mr. Ralph for which you have laid us all under a lasting Obligation to you. And as my Mother is still very anxious to know many particulars concerning his death she has laid her Commands upon me upon my Arrival here to Satisfy her as far as is my power with Respect to his leaving any Children or Will at his decease and as you are the only Gentleman from America that knows any thing concerning her Father you will please to pardon my Troubling you at this time. I should be extremely thankful to you for an Answer either by writing or waiting upon you which may suit you best. And in the Interim I am Worthy Sir with the Greatest Respect your much Obliged and most Obedient Servant
Isaac Garrigues
 Addressed: To / Benjamin Frankling Esqr. / Craven Street / The Strand
Endorsed: Mr Isaac Garrigues
